 T I L SPORTSWEAR CORPT.I.L.SportswearCorporationandAmalgamatedClothingWorkersof America,AFL-CIO. Case 26-CA-3921May 24, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSUpon a charge filed on February 12, 1971, by Amal-gamated Clothing Workers of America, AFL-CIO,herein called the Union, and duly served on T.I.L.Sportswear Corporation, herein called the Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 26, issueda complaint on February 24, 1971,againstRespondent,alleging that Respondent had engaged in and was en-gaging inunfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) and Sec-tion 2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge, complaint, and no-tice of hearing before a Trial Examiner were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on January 21, 1971,following a Board election in Case 26-RC-3828 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about September 25, 1970, and at all times there-after, Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusive bargaining representative, although the Un-ion has requested and is requesting it to do so. On orabout March 4, 1971, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint, and requesting that thecomplaint be dismissed in its entirety. In particular, theRespondent admits theallegationsof the complaintthat it refused to recognize and bargain with the Union,notwithstanding that the Union obtained a majority inthe Board-conducted election on September 25, 1970,and was thereafter certified by the Board on January21, 1971. However, the Respondent denies the validityof the certification and of the underlying majoritystatus of the Union and also denies the conclusionaryallegations that it violated the Act. By way of defensethe Respondent avers, in substance, that it has been'Official notice is taken of the record in the representation proceeding,Case 26-RC-3828 as the term"record" is defined in Secs 102.68 and102 69(t) of theBoard's Rules and Regulations,Series 8, as amended SeeLTV Electrosystems, Inc.,166 NLRB938, enfd 388F 2d 683 (C A 4,1968),Golden Age BeverageCo,167 NLRB 151;Intertype Co. v Penello,269 F Supp 573 (D C Va, 1967),Follett Corp,164 NLRB 378, enfd 397F 2d 91 (C A 7, 1968), Sec 9(d) of the NLRA190 NLRB No. 93491deprived of due process of the Regional Director'sdenial of a hearing on its objections to the election, andoverruling of those objections, and by the Board's sus-taining of the Regional Director's ruling on objectionsand denial of Respondent's request for a hearing.On March 11, 1971, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, onMarch 16, 1971, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why the Gen-eral Counsel's Motion for Summary Judgment shouldnot be granted. Respondent thereafter filed a reply asits response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTIn its response to the Notice to Show Cause, theRespondent reiterates the position set forthin its an-swer contending again that the objections to the con-duct of the election were improperly overruled withouta hearing. Accordingly, it requests that the Motion forSummary Judgment be denied and a hearing before aTrial Examiner be held herein. We find no merit in theRespondent's position and deny its requests.The record herein shows that, pursuant to a Stipula-tion for Certification Upon Consent Election in Case26-RC-3828, an election was conducted on September25, 1970, in which a majority of the eligible votersselected the Union as their collective-bargaining repre-sentative in the appropriate unit. Thereafter, the Re-spondent filed timely objections to conduct affectingthe results of the election. The objections alleged that:(1) prounion employees allegedly threatened other em-ployees with bodily harm and with exposure of untruestories concerning their personal and moral charactersif they did not vote for the Union, thereby coercing andrestrainingthese employees in the exercise of theirrights and creating an atmosphere of fear and reprisal;(2) the Union distributed leaflets which allegedly con-tained untruths and material misrepresentations offacts which interfered with the employees' free choice;and (3) the objections raised crucial, material, and sub-stantial issuesof fact and law which could only beresolved at a hearing.The Regional Director investigated the objectionsand on October 20, 1970, issued and served upon theparties his Report on Objections. In that Report, hefound no need for a hearing and recommended that theobjections be overruled in their entirety on grounds 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the alleged threats of prounion employees were notattributable to the Union,there was no independentevidence to support the conclusionary statement thatan atmosphere of fear and reprisal had been created,and the union-circulated leaflets constituted legitimateelection propaganda which the employees could prop-erly evaluate.Accordingly,he recommended that theUnion be certified.Thereafter,the Respondent filed with the Board aMotion for Hearing and Due Process and Exceptionsto the Regional Director'sReport and Request for Re-view to which were attached witnesses'affidavits andstatements,allegedly raising crucial, material,and sub-stantial issues of fact and law requiring resolution by ahearing.In these documents,the Respondent advancedagain the arguments and contentions raised in its objec-tions which the Board fully reviewed and consideredtherein.On January 21, 1971, the Board issued itsDecision and Certification of Representative in whichitfound that the Respondent's "exceptions raise nomaterial or substantial issues of fact of law whichwould warrant reversal of the Regional Director'sfindings and recommendations or require a hearing."Accordingly,the Board adopted the Regional Direc-tor's recommendation that the Respondent's objectionsbe overruled in their entirety,denied the motion for ahearing, and certified the Union.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in a priorrepresentation proceeding.2All issues raised by the Respondent in this proceed-ing were or could have been litigated in the prior repre-sentation proceeding,and the Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence,nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.We therefore find thatthe Respondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.We shall, accordingly,grant the Motion for SummaryJudgment.On the basis of the entire record,the Board makesthe following:'SeePittsburgh PlateGlassCo v NLRB,313 U S 146, 162 (1941),Rules and Regulations of the Board,Secs 102 67(f) and 102 69(c)FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is now,and has been at all timesmaterial herein,a corporation during business in theState of Mississippi with a plant and place of businessatAberdeen,Mississippi,where it is engaged in themanufacture of men's slacks.During the past 12 months Respondent in the courseand conduct of its business operations at Aberdeen,Mississippi,purchased goods and materials valued inexcess of$50,000 directly from points outside the Stateof Mississippi,and during the same period Respondentshipped goods valued in excess of $50,000 directly topoints outside the State of Mississippi.We find,on the basis of the foregoing,that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act,and that it will effectu-ate the policies ofthe Act toassert jurisdiction herein.IITHE LABOR ORGANIZATION INVOLVEDAmalgamatedClothing Workers of America, AFL-CIO, isa labor organizationwithin themeaning ofSection 2(5) of the Act.IIITHE UNFAIRLABOR PRACTICESA. TheRepresentation'Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees in-cluding plant clerical employees employed by theRespondent at the Aberdeen,Mississippi,plant,but excluding office clerical employees,guards andsupervisors as defined in the Act.2.The certificationOn September 25, 1970, a majority of the employeesof Respondent in said unit,in a secret ballot'electionconducted under the supervision of the Regional Direc-tor for Region 26,designated the Union as their repre-sentative for the purpose of collective bargaining withthe Respondent.The Union was certified as the collec-tive-bargaining representative of the employees in saidunit on January 21, 1971, and the Union continues tobe such exclusive representative within the meaning ofSection 9(a) of the Act. T.I.L. SPORTSWEAR CORPB.The Request To Bargain and Respondent'sRefusalCommencing on or about January 29, 1971, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing on orabout February 4, 1971, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collective bar-gaining of all employees in said unit.Accordingly, we find that the Respondent has, sinceFebruary 4, 1971, and atall timesthereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, imtimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom, and, upon request, bar-gaincollectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit, and,if an understanding is reached, embody such under-standing in a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall-construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S. 817;BurnettConstructionCompany,149NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW4931.T.I.L. Sportswear Corporationis an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Amalgamated ClothingWorkers of America,AFL-CIO,is a labor organization within the meaningof Section 2(5) of the Act.3.All production and maintenance employees in-cluding plant clerical employees employed by the Re-spondent at the Aberdeen, Mississippi, plant, but ex-cludingofficeclericalemployees,guardsandsupervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since January 21, 1971, the above-named labororganization has been and now is the certified and ex-clusive representative of all employees in the aforesaidappropriate unit for the purpose of collective bargain-ing within the meaning of Section 9(a) of the Act.5.By refusing on or about February 4, 1971, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respond-ent in the appropriate unit, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and is in-terfering with, restraining, and coercing, employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and thereby has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, T.I.L. Sport-swear Corporation, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Amalgamated Clothing Workersof America, AFL-CIO, as the exclusive bargainingrepresentative of its employees in the following appro-priate unit:All production and maintenance employees in-cluding plant clerical' employees employed by theRespondent at the Aberdeen, Mississippi, plant,but excluding office clerical employees, guards andsupervisors as defined in the Act. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner interfering with,restraining,or coercing employees in the rights guaran-teed them in Section7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policiesof the Act:(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay,wages,hours,and other terms andconditions of employment, and, if an understanding isreached, embodysuch understanding in a signed agree-ment.(b) Post at its Aberdeen, Mississippi, plant copies ofthe attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 26, after being duly signed by Respond-ent's representative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained byitfor 60 consecutive days thereafter, in conspicuousplaces,including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.concerning rates of pay,wages, hours,and otherterms and conditions of employment with Amal-gamated Clothing Workers of America, AFL-CIO, as the exclusive representative of the em-ployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL,upon request,bargainwith theabove-named Union,as the exclusive representa-tive of all employees in the bargaining unit de-scribed below,with respect to rates of pay, wages,hours,and other terms and conditions of employ-ment,and, if an understanding is reached,embodysuch understanding in a signed agreement. Thebargaining unit is:Allproductionandmaintenance em-ployees including plant clerical employeesemployed by the Respondent at the Aber-deen,Mississippi,plant,but excluding officeclerical employees,guards and supervisors asdefined in the Act.T.I.L. SPORTSWEARCORPORATION(Employer)'In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading "POSTEDBY ORDEROF THE NATIONAL LABOR RELATIONSBOARD" shall be changedto read"POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to bargain collectivelyDatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 746 Federal OfficeBuilding,167 North MainStreet,Memphis, Tennessee 38103, Telephone 901-534-3161.